Order entered June 22, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-15-00271-CR

                               JAMES ANTHONY KIRVIN, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the 59th Judicial District Court
                                   Grayson County, Texas
                               Trial Court Cause No. 060407

                                             ORDER
        The Court GRANTS court reporter Cindy Bardwell’s June 18, 2015 motion for extension

of time to file the reporter’s record.

        We ORDER Ms. Bardwell to file the reporter’s record within THIRTY (30) DAYS

from the date of this order.


                                                        /s/   ADA BROWN
                                                              JUSTICE